DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-11, 13-18, and 20-23 are allowed.

Reasons for Allowance
The prior art does not teach or suggest a treatment system for treating a liquid wherein the treatment system is: for use with a test strip configured to indicate a chemical condition of a liquid, for use with a mobile device having a mobile processor, a mobile transmitter, a mobile memory device, and a mobile camera configured to read the test strip after the test strip has been in contact with the liquid, and for use with an APP comprising processor executable instructions configured to be stored in the mobile memory device and configured to be executed by the mobile processor, said instructions comprising instructions configured to: detect a first code at a first location on the test strip; detect a second code at a second location on the test strip, wherein a distance between the first code and the second code on the test strip comprises a code interval, wherein at least one of the first and second codes provides a point of reference; detect one or more pads each at separate locations on the test strip by utilizing the point of reference, the code interval, and a region of interest relative to the point of reference of the detected code, wherein the one or more pads are located 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798